Cite as 2015 Ark. App. 581

                 ARKANSAS COURT OF APPEALS
                                        DIVISION IV
                                        No. CR-14-789


                                                   Opinion Delivered   October 21, 2015
MARCUS HARRIS
                                APPELLANT          APPEAL FROM THE JEFFERSON
                                                   COUNTY CIRCUIT COURT
                                                   [NO. CR-2010-10-1]
V.
                                                   HONORABLE BERLIN C. JONES,
                                                   JUDGE

STATE OF ARKANSAS                                  AFFIRMED; MOTION TO
                                   APPELLEE        WITHDRAW GRANTED



                             M. MICHAEL KINARD, Judge

       Marcus Harris pled guilty in 2011 to charges of forgery, a Class B felony, and theft of

property, a Class A misdemeanor. He was fined $750 and placed on probation for a period

of three years. In 2013, the State filed a petition to revoke appellant’s probation, alleging that

he had violated a number of its conditions. After a hearing at which appellant admitted that

he had violated the conditions of his probation by using cocaine, marijuana, and alcohol and

by failing to report to his probation officer, the trial court revoked the probation and

sentenced appellant to one year of inpatient treatment at a community correction center.

       Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court

Rule 4-3(k), appellant’s attorney has filed a motion to be relieved as counsel, stating that there

is no merit to the appeal. The motion is accompanied by an abstract and addendum of the

proceedings below and a brief in which counsel asserts that there is nothing in the record that
                                 Cite as 2015 Ark. App. 581

would support an appeal.1 The clerk of this court mailed copies of counsel’s motion and brief

to each of appellant’s three last-known addresses, notifying him of his right to file a pro se

statement of points for reversal within thirty days. Each time, the package was returned “not

deliverable” or “unclaimed.” Appellant has filed no statement.

       From our review of the record and the brief presented to us, we find compliance with

Rule 4-3(k) and that the appeal is without merit. Accordingly, counsel’s motion to withdraw

is granted, and the order of revocation is affirmed.

       Affirmed; motion to withdraw granted.

       GRUBER and HIXSON, JJ., agree.

       Gary W. Potts, for appellant.

       No response.




       1
           The addendum has been supplemented as directed in Harris v. State, 2015 Ark. App.
390.

                                              2